           Case 3:20-cv-08150-JJT Document 30 Filed 12/17/20 Page 1 of 3




1    Penny L. Koepke
     pkoepke@hoalaw.biz
2    Maxwell & Morgan, P.C.
     4854 E. Baseline Road, Suite 104
3    Mesa, Arizona 85206
     Telephone (480) 833-1001
4
     [Additional counsel appearing on signature page]
5
     Attorneys for Plaintiff and the Class
6
                         IN THE UNITED STATES DISTRICT COURT
7
                             FOR THE DISTRICT OF ARIZONA
8
      Brenda Whittaker, individually and on
9                                                      Case No. 3:20-cv-08150-PCT-JJT
      behalf of all others similarly situated,
10
                           Plaintiff,                  NOTICE OF SUPPLEMENTAL
11
                                                       AUTHORITY
12    v.

13    National Republican Senatorial
      Committee, a District of Columbia non-
14
      profit organization,
15
                           Defendant.
16
17
            Plaintiff Brenda Whittaker (“Plaintiff”), by and through her undersigned counsel,
18
     hereby provides notice of the attached opinion issued on December 17, 2020, in Shen v.
19
     Tricolor California Auto Group, LLC, Case No. 2:20-cv-07419-PA-AGR (C.D. Cal. Dec.
20
     17, 2020) (attached hereto as Exhibit A) as supplemental authority in support of her
21
     Response in Opposition to Defendant National Republican Senatorial Committee’s
22
     Motion to Dismiss or Stay (dkt. 19).
23
24
                                                 Respectfully submitted,
25
     Dated: December 17, 2020                    BRENDA WHITTAKER, individually and on
26                                               behalf of all others similarly situated,
27
28
     Case 3:20-cv-08150-JJT Document 30 Filed 12/17/20 Page 2 of 3




 1                                 By: /s/ Taylor T. Smith

 2                                 Penny L. Koepke
                                   pkoepke@hoalaw.biz
 3                                 Maxwell & Morgan, P.C.
                                   4854 E. Baseline Road, Suite 104
 4                                 Mesa, Arizona 85206
                                   Telephone (480) 833-1001
 5
                                   Patrick H. Peluso*
 6                                 ppeluso@woodrowpeluso.com
                                   Taylor T. Smith*
 7                                 tsmith@woodrowpeluso.com
                                   Woodrow & Peluso, LLC
 8                                 3900 East Mexico Avenue, Suite 300
                                   Denver, Colorado 80210
 9                                 Telephone: (720) 213-0675
                                   Facsimile: (303) 927-0809
10
                                   Attorneys for Plaintiff and the Class
11
12                                 * Pro Hac Vice admission to be sought

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      1
          Case 3:20-cv-08150-JJT Document 30 Filed 12/17/20 Page 3 of 3




 1                               CERTIFICATE OF SERVICE
           The undersigned hereby certifies that a true and accurate copy of the above titled
 2
     document was served upon counsel of record by filing such papers via the Court’s ECF
 3
     system on December 17, 2020.
 4
                                              /s/ Taylor T. Smith
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
